1

2

3

4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6

7     FERNANDO NAVARRO HERNANDEZ,                     Case No. 3:09-cv-00545-LRH-WGC
8           Petitioner,
                                                      ORDER GRANTING MOTION FOR
9            v.                                       EXTENSION OF TIME
                                                      (ECF NO. 228)
10
      WILLIAM GITTERE, et al.,
11
            Respondents.
12

13

14          In this capital habeas corpus action, the petitioner, Fernando Navarro
15   Hernandez, represented by appointed counsel, was due on February 24, 2020, to file a
16   response to Respondents’ motion to dismiss (ECF No. 224), which was filed on
17   December 24, 2019.
18          On February 21, 2020, Hernandez filed a motion for extension of time (ECF No.
19   228), requesting an extension of time to April 8, 2020 (a 44-day extension).
20   Hernandez’s counsel states that the extension of time is necessary because of his
21   obligations in other cases and his need to meet with his client before preparing the
22   response to the motion to dismiss. This would be the first extension of this deadline.
23   Respondents do not oppose the motion for extension of time.
24          The Court finds that Hernandez’s motion for extension of time is made in good
25   faith and not solely for the purpose of delay, and that there is good cause for the
26   extension of time requested.
27   ///
28   ///
                                                  1
1           IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time

2    (ECF No. 228) is GRANTED. Petitioner will have until and including April 8, 2020, to file

3    a response to the motion to dismiss.

4           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered February 20, 2015 (ECF No. 94) will remain

6    in effect.

7

8           DATED this 27th day of February, 2020.
9

10
                                              LARRY R. HICKS
11                                            UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                2
